Citation Nr: 0728937	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-06 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residual scar, left hip status post 
excision of osteochondroma.


ATTORNEY FOR THE BOARD

Douglas J. Boorstein, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from November 1995 to November 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 rating decision of the 
Seattle, Washington Regional Office (RO), which granted 
service connection for a left hip scar and assigned a 
noncompensable rating.

In a subsequent June 2003 rating, the RO assigned an 
increased rating of 10 percent.

The veteran was represented by the Washington Department of 
Veterans Affairs.  However, the Washington Department of 
Veterans Affairs withdrew as his representative by letter 
dated March 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been received.

2.  The veteran has a scar from an operation done in service 
which, according to the medical evidence, limits his motion 
with external rotation and abduction only to 0 to 25 degrees.  
There is no other limitation of motion documented.

3.  The veteran experiences pain when he sits or lies down; 
neuropathy has not been objectively determined.  The pain 
disappears if the veteran stands up and walks around or 
stretches.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent have not 
been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.3, 4.7, 4.118, Diagnostic Code 7804 (2002 & 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 C.F.R. 
§§ 3.102, 4.3, 4.7.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis, and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In this case, given the nature of the veteran's 
disability, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The schedule for ratings of the skin is found at 38 C.F.R. § 
4.118. During the course of this appeal, the schedular 
criteria for evaluation of the skin were changed effective 
August 30, 2002.  In VAOPGCPREC 7-2003, the VA General 
Counsel (GC) held that in Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003), the Court of Appeals for the Federal 
Circuit (Federal Circuit) overruled Karnas v. Derwinski, 1 
Vet. App. 308 (1991) (when a statute or regulation changes 
while a case involving the Government and a private party is 
pending, a court must apply whichever version of the law is 
more favorable to the private-party litigant.).  The GC 
concluded that the Karnas rule no longer applies in 
determining whether a statute or regulation applies to cases 
pending when the new provision was enacted or issued.

When VA adopted the revised rating schedules pertaining to 
the skin and published them in the Federal Register, the 
publication clearly stated an effective date of August 30, 
2002. Because the revised regulations expressly stated 
effective dates and contained no provisions for retroactive 
applicability, it is evident that VA intended to apply those 
regulations only as of the effective dates.  Accordingly, for 
the period prior to August 30, 2002, only the "old" rating 
criteria may be considered in determining the severity of the 
veteran's let hip scar.  On the other hand, the Board will 
use the amended provisions for determining the severity of 
the veteran's scar from August 30, 2002 forward.

The GC also held, however, that pursuant to 38 U.S.C. § 
7104(a), the Board's decisions must be based on consideration 
of all evidence and material of record, rather than merely 
evidence, which pre-dates or post-dates a pertinent change to 
VA's rating schedule.  VAOPGCPREC 3-2000.  As such, the 
"old" rating criteria for scars applies to all the evidence 
of record; while the "new" criteria only applies to 
evidence dated since the effective date of the regulatory 
change.

After having carefully considered the matter, the Board has 
concluded that the new version of Diagnostic Code 7801 is the 
most appropriate diagnostic code by which to evaluate the 
veteran's service disability from August 30, 2002 forward.  
Diagnostic Code 7801 provides for a rating for scars, other 
than head, face, or neck, that are deep or cause limited 
motion.  In this case the veteran has already been assigned a 
ten percent rating under this code based on a finding that 
the veteran's scar exceeds 6 square inches and is accompanied 
by complaints of limitation of motion.  However, the 
preponderance of the evidence is against a higher rating as a 
VA examination did not show that the scar exceeds 12 square 
inches.

Under Diagnostic Code 7803, scars, superficial and unstable, 
warrant a 10 percent evaluation.  A superficial scar is one 
not associated with underlying soft tissue damage.  An 
unstable scar is one where, for any reason, there is frequent 
loss of covering of skin over the scar.  In this case, there 
is no indication that the veteran's left hip scar is 
unstable.  There is no discussion of any frequent loss of 
covering of skin over the scar in either the July 2002, 
November 2004, or February 2005 the VA examinations.  

Diagnostic Code 7804 is not appropriate, as there is no 
evidence that the scar itself is painful upon examination.  
Although he has described pain and numbness in the hip, this 
matter will be discussed in greater detail below.

Finally, Diagnostic Code 7805 is inapplicable.  Diagnostic 
Code 7805 permits VA to apply the Diagnostic Code appropriate 
to the body part affected.  The VA exam given in February 
2005 indicates that the veteran had a full range of motion in 
his hip, except with external rotation and abduction only to 
0 to 25 degrees.  However, the only applicable Diagnostic 
Code is 38 C.F.R. § 4.71a, Diagnostic Code 5253.  In order to 
be assigned a ten percent disability rating, the veteran must 
prove a limitation of abduction of, motion lost beyond 10 
degrees.  Since the veteran can move from 0 to 25 degrees, he 
does not meet the criteria for a compensable rating under 
Diagnostic Code 5253, therefore that Diagnostic Code is 
inapplicable as well.  

As the veteran's claim was filed in June 2002, the Board must 
consider the "old" rating criteria as well.  Under the 
criteria in effect prior to August 30, 2002, the veteran's 
left hip scar was rated under 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002), which rates scars at 10 percent that are 
superficial, tender, and painful on objective demonstration, 
was used from June 2002.

However, the Board finds that Diagnostic Code 7804, as in 
effect prior to August 30, 2002, is not applicable, as there 
is no evidence that the scar itself is painful.

Diagnostic Code 7805, as in effect prior to August 30, 2002, 
also cannot be applied in this case, for the same reasons the 
"new" Diagnostic Code 7805 was not appropriate.

Thus, for the period prior to August 30, 2002, the Board 
finds that Diagnostic Code 7801 remains the most appropriate 
diagnostic code.  Although the prior version applies to burn 
scars, the criteria still provides for rating the scar based 
on size and provides for a 10 percent rating for a scar that 
exceeds 6 square inches.  Therefore, an analogous rating is 
appropriate.  However, the preponderance of the evidence is 
against assigning a higher rating as his scar is not shown to 
be in excess of 12 square inches.  

This is an initial rating case, and consideration has been 
given to "staged ratings" since service connection was made 
effective (i.e., different percentage ratings for different 
periods of time).  Fenderson v. West, 12 Vet. App. 119 
(1999). However, there appears to be no identifiable period 
of time since the effective date of service connection, 
during which the veteran's left hip scar warranted a rating 
higher than 10 percent.  For this reason, "staged ratings" 
are inapplicable to this case.

In sum, the Board finds that the level of impairment 
associated with the veteran's left hip scar more closely 
approximates the criteria for a 10 percent rating under 
38 C.F.R. § 4.118, Diagnostic Code 7801.  See 38 C.F.R. § 
4.7. In making this decision, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the evidence is 
not equally-balanced, in this regard, it does not apply. 
Gilbert v. Derwinski, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b).

The Board has also considered whether, based on the evidence 
constructively in the record, a grant of a separate 
evaluation for scars is appropriate here.  In this regard, 
the Board notes that, except as otherwise provided in the 
rating schedule, all disabilities, including those arising 
from a single disease entity, are to be rated separately, 
unless the conditions constitute the same disability or the 
same manifestation.  See Esteban v. Brown, 6 Vet. App. 259 
(1994), see also 38 C.F.R. § 4.14 (2006) (the evaluation of 
the same disability under various diagnoses is to be 
avoided).  The critical inquiry in making such a 
determination is whether any of the symptomatology is 
duplicative or overlapping; the appellant is entitled to a 
combined rating where the symptomatology is distinct and 
separate.  Esteban, 
6 Vet. App. at 262.  

In the present case, a VA examination in November 2004 
indicated that in addition to the scar, the veteran had 
compression neuropathy on his left side.  The veteran 
explained at his exam that, among other symptoms, his left 
leg goes numb after he sits down for ten minutes.  The 
veteran did not state that the scar was causing him pain, but 
rather the after-effects in his extremity caused him pain.  
The VA examiner therefore asked that x-rays be taken and that 
an electromyography (EMG) be performed.  These tests were 
performed in February 2005, and multiple physicians 
determined that the veteran's leg was normal neurologically.  
The physician then stated that "the presence of neuropathy 
is not objectively determined."  

The prior July 2002 exam showed no objective evidence of 
neuropathy or other objectively verified evidence referable 
to the scar itself.  Again, a separate evaluation based on 
neurological manifestations, as there are no demonstrated 
residuals distinct and separate from the muscle injury that 
is the subject of the instant appeal.

In an attempt to further clarify the severity of the 
veteran's disability, the agency of original jurisdiction 
(AOJ) scheduled the veteran for an examination with a private 
medical contractor.  The AOJ sent notice of this fact to the 
veteran in November 2006.  The veteran was subsequently 
scheduled for three medical examinations.  The veteran was 
sent notice of these examinations but failed to attend any of 
them.  

Thus, the Board is left with the two diagnoses, first the 
November 2004 examiner's finding of neuropathy and the 
subsequent February 2005 finding that there was no objective 
evidence of neuropathy.  The first diagnosis is only based 
upon the veteran's statements, the other relies on extensive 
diagnostic testing to conclude that there is no objective 
evidence of neuropathy.  This second finding is also 
consistent with the previous July 2002 exam.  Consequently, 
the Board finds that the preponderance of the evidence is 
against a separate rating based on neurological impairment.

Therefore, since the preponderance of the competent evidence 
is against the veteran's claim, there is no reasonable doubt 
to be resolved.  38 U.S.C.A. § 5107(b) (West 2002).  The 
claim must be denied.

The Board also does not find that the veteran's disability 
picture has been rendered unusual or exceptional in nature as 
to warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995). Specifically, the evidence does 
not reflect frequent hospitalization or marked interference 
with employment due to the veteran's left hip scar.  Although 
the veteran has stated that he has to get up and stretch 
while in employment, he has not indicated that he must take 
time off from work because of his disability.  This 
disability therefore does not rise to the level of marked 
interference with employment. The current schedular criteria 
adequately compensate the veteran for the current nature and 
extent of severity of his left hip scar.  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that VA must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and that (4) VA will request that the claimant provide any 
evidence in his possession that pertains to the claim.  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).  

The Board concludes that the veteran has been afforded proper 
notice under the VCAA.  The AOJ provided a VCAA notice letter 
to the veteran in July 2002, prior to the initial 
adjudication of the claim.  The VCAA letter notified the 
veteran of what information and evidence must be submitted by 
the veteran and what information and evidence would be 
obtained by the VA.  The letter did not specifically explain 
that the veteran should submit "any evidence" pertaining to 
his claim, but the letter otherwise substantially complied 
the requirements set forth by the Court in Pelegrini.
 
To whatever extent the recent decision of the Court in 
Dingess v. Nicholson, supra, requires more extensive notice 
in claims for compensation, e.g., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the veteran in proceeding with 
the present decision.  A letter compliant with this notice 
was sent to the veteran in March 2006.  The veteran's claims 
were subsequently readjudicated in a supplemental statement 
of the case dated May 2007.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has received the veteran's 
service medical records.  The record reflects that the 
veteran has had multiple examinations regarding his left leg 
scar in conjunction with this claim.

The Board also further notes that the AOJ attempted to 
schedule an additional examination for the veteran to assist 
the veteran in obtaining benefits.  The AOJ scheduled the 
veteran for three examinations; the veteran failed to appear 
for any of them.  The Board notes that the Court has stated 
that the burden lies on the veteran to cooperate with VA.  
While VA has a statutory duty to assist the veteran in 
developing evidence pertinent to a claim, the veteran also 
has a duty to assist and cooperate with VA in developing 
evidence; the duty to assist is not a one-way street.  See 
Wood v. Derwinski,  1 Vet. App. 190 (1991).

It appears that some of letters scheduling the examinations 
may have been sent to an address that the veteran no longer 
resided at.  However, the veteran never wrote to inform the 
AOJ that his address had changed; nor has the veteran 
submitted a change of address form.  The AOJ then attempted 
to locate the veteran, and a notice was sent to what was 
believed to be the correct address.  However, the veteran 
still did not report for a new examination.  Since mail sent 
to him was returned to the AOJ, it appears that he changed 
addresses without informing the AOJ.  In May 2007, the AOJ 
sent the veteran a Supplemental Statement of the Case 
indicating that he had failed to report for examinations.  
The AOJ's initial letter in response to the veteran's claim 
stated - in bold print in a separate paragraph - that the 
veteran should notify the AOJ of any change in address.  It 
is well established that it is the veteran's responsibility 
to keep VA advised of his whereabouts in order to facilitate 
the conducting of medical inquiry.  If he does not do so, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find him."  See Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been received.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor is there notice 
delay or deficiency resulting in any prejudice to the 
veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected residual scar, left hip status post 
excision of osteochondroma is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


